DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

This action is responsive to a Request for Continued Examination to U.S. Patent application 16/015,273 filed on 11/08/2021.  Claims 1-4 and 6-18 are pending in the case.  Claim 5 has been cancelled.  Claims 1, 17, and 18 have been amended. Claims 1, 17 and 18 are independent claims.
This action is made Non-Final.

Prior Art
Listed herein below are the prior art references relied upon in this Office Action:
Landau et al. (US Patent Application Publication US 20080270398 A1), referred to as Landau herein.
Quick et al. (US Patent Application Publication US 20040015505 A1), referred to as Quick herein.
Brown et al. (US Patent Application Publication US 20020078158 A1), referred to as Brown herein.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-4 and 6-18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Landau in view of Quick and Brown.
Regarding independent claim 1, Landau discloses “A method configured to cause an internet-based checkout process of a webpage operator to render, to a webpage user, message content selected by a message generator and customized by the webpage operator, the checkout process configured to sell any of a plurality of products of the webpage operator (Examiner interprets the webpage operator as a merchant of an e-commerce site through a web server, and the message generator as affinity engine on the affinity server. Landau, at ¶ [0071], discloses an e-commerce system presenting cross-sell recommendations at the checkout screen during the final steps of making an online purchase.), the method comprising: responsive to the webpage user initiating the checkout process for at least one product from the plurality of products of the webpage operator (id. at ¶¶ [0044] and [0071], user is at the final steps of making an online purchase, while the user accesses a retail site hosted on a server, a plurality of data representative of a plurality of products available for sale.), automatically providing data obtained from one or more information devices of the webpage user to one or more information devices of the message generator (id. at ¶ [0075], as web server identifies customer either through a cookie or by customer log-in to the site, receives a customer product inquiry, and inputs relevant to this response received from the customer to the affinity engine on the affinity server.); and automatically causing an automatically-created message to be rendered to the webpage user during the checkout process via the one or more information devices of the webpage user (id. at ¶¶ [0044] and [0071], the affinity engine provides information and recommendations to the individual customers including products with the highest conversion rates among some or all past customers are presented automatically as cross-sell recommendations at the checkout screen. Examiner corresponds the automatically-created message as information and recommendations provided to the individual customer.); wherein: … each of the webpage user, the webpage operator, and the message generator is a party, and each of the webpage user, the webpage operator, and the message generator is distinct from one another (“distinct” or similar expression is not found in the specification. Therefore, examiner interprets this limitation broadly as distinct in process in the sequence diagram, as depicted at FIG. 3 of instant application. In the figure, the webpage user is depicted as ‘Customer’, the webpage operator is depicted as ‘Partner Website’, and the message generator is depicted as ‘Travel Insurance 2.0’ as distinct .” However, Landau does not explicitly teach “the automatically-created message is created by one or more information devices of the webpage operator via an automatic merger of a customized message content that corresponds to a message-generator- selected message identifier with a message template that corresponds to a message-generator-selected message template identifier; 
a message tag corresponding to the message-generator-selected message identifier; 
the message tag, the message-generator-selected message identifier, and the message- generator-selected message template identifier are automatically provided by one or more information devices of the message generator to the one or more information devices of the webpage operator responsive to receipt of the data obtained from the one or more 1178-023 32 DuFourinformation devices of the webpage user by the one or more information devices of the webpage operator.” Examiner notes that these limitation describes technical details about how the affinity engine or the message generator automatically provides information and recommendation to the individual user or the webpage user.
Quick is in the same field of delivering messages to servers for transmission (Quick, at [0001]) that teaches “wherein: the automatically-created message is created by one or more information devices of the webpage operator via an automatic merger of a customized message content that corresponds to a message-generator-selected message … with a message template that corresponds to a message-generator-selected message template identifier (id. at ¶ [0006], message server creates the message by retrieving the message template specified by a template identifier and filling in variables in the text in the template with the appropriate personalization tags.); 
a message tag corresponding to the message-generator-selected message identifier defines where the customized message content appears in the automatically-created message ( id. at ¶¶ [0027]-[0028], the full text of a message is not stored in the message variable database nor the message template database, but the message variable database contains only the personalized values or tags for the variables for each undelivered message, and the message template contains the text, includes slots for variables that will personalize the message for a particular addressee.); 
the message tag, the message-generator-selected message identifier, and the message-generator-selected message template identifier are automatically provided by one or more information devices of the message generator to the one or more information devices of the webpage operator responsive to receipt of the data obtained from the one or more 1178-023 32 DuFourinformation devices of the webpage user by the one or more information devices of the webpage operator (id. at ¶¶ [0028], the application program send message includes template identifier and tags, the message server receives the tags and template identifier, and formats the messages for transmission by inserting the tags for the addressee in the appropriate slots in the text contained in the message template as depicted at Fig. 3B.).”

Further, Quick’s application programs direct the messages to the appropriate message database server and identifying information in the message records is used by the message servers to determine which records to retrieve as described at ¶ [0025], therefore, the application program distinguish each message out of a set of messages using both personalized values (tags) and the template identifier as described at ¶ [0027]. However, Landau in view of Quick does not explicitly teach the specific term, message “identifier”.
Brown is in the same field of enhanced e-mail messaging systems that enable the generation and transmission of e-mail messages including rich media (Brown, at ¶ [0002]) that adding a message ID tag for identifying the e-mail message, which message ID tag is unique to said e-mail message (id. at claim 17.). 
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Landau in view of Quick’s message with adding a unique message identifier to the message as taught by Brown because it would indicate a unique identifier associated only with a legitimate local e-mail server operable and so it provides a means of differentiating between internal (to the network) and outbound (from the network) messages in the administration of rich media content (Brown, at ¶ [0069]).
Independent claim 17 is directed towards a non-transitory machine-readable medium equivalent to a method found in the independent claim 1, and is therefore similarly rejected (Landau, at ¶ [0014], a computer-readable medium.).
Independent claim 18 is directed towards a system equivalent to a method found in the independent claim 1, and is therefore similarly rejected (Landau, at ¶ [0012], a system.).
Regarding claim 2, Landau in view of Quick and Brown teaches all the limitation of independent claim 1. However, Landau further teaches “wherein: the customized message content is a result of a modification by the one or more information devices of the webpage operator of a selected suggested message content from a plurality of suggested message contents provided to the one or more information devices of the webpage operator by the one or more information devices of the message generator (Landau, at ¶ [0062], teaches affinity as determined by the present affinity engine and associated components can be calculated for several scenarios, the affinities can be quantitatively compared to determine a better or best affinity and include price-based affinities, brand-based affinities, and other attribute-based affinities, and the affinity engine, implemented in a server product is coupled to a database containing the data required to generate favorable product recommendations and cross-sell suggestions to customer. Then, a user interface available to customer presents customer with an ordered list of products determined to most suit the needs or interests of customer.).”
Regarding claim 3, Landau in view of Quick and Brown teaches all the limitation of independent claim 1. However, Landau does not explicitly teach “wherein: the message-generator-selected message template identifier is one of a plurality of message template identifiers provided to the one or more information devices of the webpage operator by the one or more information devices of the message generator.”
Quick is in the same field of delivering messages to message servers for transmission (Quick, at [0001]) that the template identifier is one of the templates to be hold by message template database (id. at ¶ [0027]), the application program, which is equivalent to the message generator, is responsible for determining which of the message templates is to be used for a message and sends the appropriate tags and the identifier for the associated template in the message request (id. at ¶ [0028]).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Landau’s method with the template identified is one of the templates to be hold by message template database, and the application program is responsible for determining which of the message templates is to be used for a message and sends the appropriate tags and the identifier for the associated template in the message request as taught by Quick because it would make the message variable database significantly smaller than the other embodiment (Quick, at ¶ [0027]).
Regarding claim 4, Landau in view of Quick and Brown teaches all the limitation of independent claim 1. However, Landau does not explicitly teach “wherein: each of the plurality of message-generator-selected message template identifiers corresponds to a message template provided to the one or more information devices of the webpage operator by the one or more information devices of the message generator.”
id. at ¶ [0028]).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Landau’s method with each template identifier is corresponding to a template provided to the message server by the application program as taught by Quick because it would make the message variable database significantly smaller than the other embodiment (Quick, at ¶ [0027]).
Regarding claim 6, Landau in view of Quick and Brown teaches all the limitation of independent claim 1. Landau further teaches “wherein: each of the one or more information devices of the webpage user, the one or more information devices of the webpage operator, and the one or more information devices of the message generator is physically distinct from one another (Landau, at ¶ [0085], teaches affinity engine is a distinct party from the web server, the affinity engine physically distinct from the web server, whereas the affinity engine is analogous to message generator, contains processor 1002 and is distinct from web server 1014, further, device of the customer is distinct from other servers as depicted at FIG. 7.).”
Regarding claim 7, Landau in view of Quick and Brown teaches all the limitation of independent claim 1. Landau further teaches “further comprising: responsive to the webpage user following an instruction to initiate a purchase of a product, of a message generator, that is described by the automatically-created message, sending fulfillment initiation information to a fulfillment provider (Landau, at ¶ [0094], teaches when an order is placed, a SubmitOrder message is sent to the fulfillment system from the purchase process pipeline, so that it gets the purchased goods to the customer.).”
Regarding claim 8, Landau in view of Quick and Brown teaches all the limitation of independent claim 1. However, Landau does not explicitly teach “further comprising: receiving, by the one or more information devices of the webpage operator, from the one or more information devices of the message generator, a plurality of suggested message contents.”
Quick is in the same field of delivering messages to message servers for transmission (Quick, at ¶ [0001]) that teaches templates contain text for a standardized set of messages, which is equivalent to the plurality of suggested message contents, the message server cache the templates from the message template database and retrieve the appropriate template from their caches (id. at ¶ [0029]).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Landau’s method with templates contain text for a standardized set of messages, caching the templates from the message template database and retrieve the appropriate template from their caches as taught by Quick because caching makes the message server respond quickly (Quick, at ¶ [0003]).
Regarding claim 9, Landau in view of Quick and Brown teaches all the limitation of independent claim 1. Landau further teaches “further comprising: receiving, by the one or more information devices of the webpage operator, from the one or more information devices of the message generator, a plurality of suggested message contents (Landau, at ¶ [0065], generate favorable product recommendations and cross-sell suggestions to customer.),” However, Landau does not explicitly teach “each suggested message content from the plurality of suggested message contents having a corresponding message ….”
Quick is in the same field of delivering messages to message servers for transmission (Quick, at [0001]) that teaches templates that contain text for a standardized set of messages, and formats the messages for transmission by inserting the tags for the addressee in the appropriate slots in the text contained in the message template as described at ¶¶ [0027]-[0028].
Quick’s application programs direct the messages to the appropriate message database server and identifying information in the message records is used by the message servers to determine which records to retrieve as described at ¶ [0025], therefore, the application program should have distinguish each messages with some form of identifier. However, Landau in view of Quick does not explicitly teach message “identifier”.
Brown is in the same field of enhanced e-mail messaging systems that enable the generation and transmission of e-mail messages including rich media (Brown, at ¶ [0002]) that adding a message ID tag for identifying the e-mail message, which message ID tag is unique to said e-mail message (id. at claim 17.). 
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Landau in view of Quick’s message with adding a unique message identifier to the message as taught by Brown because it would indicates a 
Regarding claim 10, Landau in view of Quick and Brown teaches all the limitation of independent claim 1. However, Landau does not explicitly teach “further comprising: receiving, by the one or more information devices of the webpage operator, from the one or more information devices of the message generator, a plurality of message templates.”
Quick is in the same field of delivering messages to message servers for transmission (Quick, at ¶ [0001]) that caching the templates from the message template database and retrieve the appropriate template from their caches (id. at ¶ [0029]).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Landau’s method with caching the templates from the message template database and retrieve the appropriate template from their caches as taught by Quick because caching makes the message server respond quickly (Quick, at ¶ [0003]).
Regarding claim 11, Landau in view of Quick and Brown teaches all the limitation of independent claim 1. However, Landau does not explicitly teach “further comprising: receiving, by the one or more information devices of the webpage operator, from the one or more information devices of the message generator, a plurality of message templates, each message template from the plurality of message templates having a corresponding message template identifier.”
id. at ¶ [0029]) and identifies a template with template identifier from the message template database (id. at ¶ [0028]).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Landau’s method with caching the templates from the message template database and retrieve the appropriate template using template identifier from their caches as taught by Quick because caching makes the message server respond quickly (Quick, at ¶ [0003]).
Regarding claim 12, Landau in view of Quick and Brown teaches all the limitation of independent claim 1. However, Landau does not explicitly teach “further comprising: modifying, at the one or more information devices of the webpage operator, a selected suggested message content from a plurality of suggested message contents to form the customized message content.”
Quick is in the same field of delivering messages to message servers for transmission (Quick, at [0001]) that modifying standardized message out of a standardized set of messages to form personalized message for a particular addressee using personalized values (id. at ¶ [0027]).
Accordingly, it would be have been obvious to one of ordinary skill in the art, having the teachings of Landau, Quick, and Brown before him at the time of invention was made, to combine Landau’s method with modifying standardized message out of a standardized set of messages to form personalized message as taught by Quick 
Regarding claim 13, Landau in view of Quick and Brown teaches all the limitation of independent claim 1. Landau further teaches “further comprising: obtaining the data from the one or more information devices of the webpage user (Landau, at ¶ [0065], obtaining customer’s data responsive to a customer make a decision to purchase a product through checkout process.).
Regarding claim 14, Landau in view of Quick and Brown teaches all the limitation of independent claim 1. Landau further teaches “further comprising: automatically providing the data … to the one or more information devices of the message generator (id. at ¶ [0075], as web server identifies customer either through a cookie or by customer log-in to the site, receives a customer product inquiry, and inputs relevant to this response received from the customer to the affinity engine.).” However, Landau in view of Quick does not specifically teach providing the data “in XML format”. 
Brown is in the same field of enhanced e-mail messaging systems that enable the generation and transmission of e-mail messages including rich media (Brown, at ¶ [0002]) that providing an XML message attachment incorporating a sender's text message (id. at ¶ [0014].).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Landau in view of Quick’s method with providing an XML message attachment incorporating a sender's text message as taught by Brown 
Regarding claim 15, Landau in view of Quick and Brown teaches all the limitation of independent claim 1. However, Landau does not explicitly teach “further comprising: based on the data, automatically requesting, from the one or more information devices of the message generator, the message-generator-selected message identifier and the message-generator-selected message template identifier.”.
Quick is in the same field of delivering messages to message servers for transmission (Quick, at [0001]) that based on the personalized values or tags as a variable (id. at ¶ [0027]), when the message request is a templated message request, the message information extracted at block is the template identifier and the personalized values or tags to be placed in the slots in the template text (id. at ¶ [0041]) in a loop as depicted at Fig. 4.
Accordingly, it would be have been obvious to one of ordinary skill in the art, having the teachings of Landau, Quick, and Brown before him at the time of invention was made, to combine Landau’s method with automatically requesting template identifier and the tags based on the personalized value as taught by Quick because it would save space in the message data store (Quick, at ¶ [0043]).
Regarding claim 16, Landau in view of Quick and Brown teaches all the limitation of independent claim 1. However, Landau does not explicitly teach “further comprising: in accord with the message tag, automatically merging, at the one or more information devices of the webpage operator, the customized message content that corresponds to the message-generator-selected message identifier with the message template that corresponds to the message- generator-selected message template identifier.”
Quick is in the same field of delivering messages to message servers for transmission (Quick, at [0001]) that retrieves a message information record containing tags and a template identifier from the message data store, retrieve the appropriate template from the template database or cache and the tags are merged into the text in the template to create the message (id. at ¶ [0045]).
Accordingly, it would be have been obvious to one of ordinary skill in the art, having the teachings of Landau, Quick, and Brown before him at the time of invention was made, to combine Landau’s method with automatically merging the personalized message content that corresponds to application program selected tags and template identifier as taught by Quick because it would save space in the message data store (Quick, at ¶ [0043]).

Response to Arguments/Remarks
Applicant’s arguments, see pages 9-14, filed 11/08/2021, with respect to cited references as prior art for obviousness rejection 35 U.S.C. § 103(a), applicant have been fully considered but they are not persuasive. Applicants argue that “Despite the applicable field of endeavor, in the first full paragraph of numbered page 5,
the present Office Action asserts erroneously (both legally and factually) that "Quick is in the same field of delivering messages to message servers for transmission (Quick, at [0001]). To be clear, in its entirety, Quick's paragraph [0001] reads: "This invention relates generally to electronic message services, and more particularly to delivering messages to message servers for transmission." Yet the present Office Action fails to provide substantial evidence, or even a reasoned explanation, showing how the allegation that Quick's field of endeavor of "delivering messages to message servers for transmission" is the same field of endeavor as that of the claimed subject matter;” (Remarks, page 11). Examiner respectfully disagrees. Instant application’s field of endeavor is creating and displaying message to a user through a network. Quick’s disclosure at ¶¶ [0017]-[0023] and Fig. 2 clearly shows that the field of endeavor is to create and display message in purchase transaction of an internet auction facility through a browser that executes on a client machine. Therefore, examiner asserts that a reasonable factfinder would consider the Quick reference as an analogous art. Further, applicant argue that “Likewise, despite the applicable field of endeavor, in the third full paragraph of numbered page 6, the present Office Action asserts erroneously that "Brown is in the same field of enhanced e-mail messaging systems that enable the generation and transmission of e-mail messages including rich media (Brown, at ¶ [0002])". To be clear, in its entirety, Brown's paragraph [0002] reads: "The present invention relates to e-mail messaging systems and, more specifically, to enhanced e-mail messaging systems that enable the generation and transmission of e-mail messages including rich media from standard multi- user e-mail messaging systems". Yet the present Office Action fails to provide substantial evidence, or even a reasoned explanation, showing that Brown's alleged field of "enhanced e-mail messaging systems .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. YUZURU TANAKA, MEME MEDIA AND MEME MARKET ARCHITECTURES, IEEE Press, 2003, ISBN 0-471-45378-1 (Chapter 6, Component Integration, at pages 108-110 describes pluggable components use pairs of placeholders including component ID and message placeholder.).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on (571)272-3644. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SEUNG W. JUNG
Examiner
Art Unit 2144



/SCOTT T BADERMAN/Supervisory Patent Examiner, Art Unit 2144